Citation Nr: 0803161	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-21 295	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis of the lumbar spine.

2.  Entitlement to an initial evaluation in excess of 10 
percent for intervertebral disc syndrome of the cervical 
spine.

3.  Entitlement to an initial evaluation in excess of 10 
percent for sensory deficit of the left upper extremity 
associated with intervertebral disc syndrome of the cervical 
spine.

4.  Entitlement to an initial evaluation in excess of 10 
percent for tendonitis of the right elbow.

5.  Entitlement to a compensable initial evaluation for 
uterine fibroids.

6.  Entitlement to a compensable initial evaluation for 
retroflexed uterus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


REMAND

The veteran had active military service from February 1978 to 
January 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

In that decision, the RO granted service connection for:  
tendonitis of the left elbow, evaluated as 10 percent 
disabling; lumbosacral strain, evaluated as 10 percent 
disabling; cervical muscle spasm with radiculopathy, 
evaluated as 10 percent disabling; and uterine fibroids, 
evaluated as noncompensably (zero percent) disabling.  
Thereafter, in a November 2006 rating decision, the RO 
corrected an error concerning the elbow claim by properly 
changing the service-connected disability to tendonitis of 
the right elbow.  The RO also changed the service-connected 
disability of the low back from lumbosacral strain to 
degenerative arthritis of the lumbar spine.  Finally, the RO 
changed the service-connected disability of the neck to 
intervertebral disc syndrome and granted a separate 
10 percent rating for sensory deficit of the left upper 
extremity associated with that disability.

In December 2007, the veteran testified at a hearing before 
the Board.  During the hearing, the veteran submitted 
additional evidence to the Board in the form of a folder 
containing treatment records.  The folder contains new 
treatment records that pertain to the issues on appeal, 
including records from the Family Health Center in 
Woodbridge, Virginia, and a September 2007 examination report 
from S.J., M.D.  The veteran explicitly declined to waive RO 
review of the newly submitted evidence.  When evidence is 
received by the Board that has not been considered by the 
agency of original jurisdiction, a remand is necessary absent 
a waiver by the veteran.  See 38 C.F.R. § 20.1304(c) (2007); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

The Board notes that because the veteran appealed the initial 
evaluations of the above referenced service-connected 
disabilities, the question for consideration on remand is the 
propriety of the initial evaluations assigned; that is, the 
evaluation of the medical evidence since the grant of service 
connection and the appropriateness of a staged rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board also points out that the veteran filed her claims 
in January 2003.  During the pendency of the claim and 
effective September 26, 2003, the rating schedule for 
evaluation of that portion of the musculoskeletal system that 
addresses disabilities of the spine was revised.  68 Fed. 
Reg. 51454-56 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2007)).

VA must consider both the veteran's lumbar spine and cervical 
spine claims under each set of criteria, with consideration 
of the revised criteria no sooner than the effective date of 
the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 
15-16 (2003), rev'd on other grounds, 370 F.3d 1124 (Fed. 
Cir. 2004); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
Green v. Brown, 10 Vet. App. 111, 116-19 (1997).  See also 
VAOPGCPREC 3-2000 (Apr. 10, 2000) and VAOPGCPREC 7-2003 (Nov. 
19, 2003).  These aspects should be taken into account when 
the claims are readjudicated on remand.

With respect to the retroflexed uterus claim, the veteran was 
granted service connection for that disability in a November 
2005 rating decision.  A noncompensable (zero percent) rating 
was awarded.  Thereafter, the veteran's representative 
submitted a statement, dated in June 2006.  The 
representative stated that the veteran expressed her 
disagreement with the initial evaluation assigned for 
retroflexed uterus.  Thus, the statement constituted a notice 
of disagreement with the initial rating established for that 
disability.  A statement of the case (SOC) is required when a 
claimant protests a determination.  38 C.F.R. § 19.26 (2007).  
To date, no SOC as to the retroflexed uterus issue has been 
furnished.  Therefore, the issuance of a SOC is required and 
the Board must remand this issue for such an action.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, this case is REMANDED for the following actions:

1.  Prepare a statement of the case (SOC) 
in accordance with 38 C.F.R. § 19.29 
(2007) regarding the retroflexed uterus 
rating issue, unless the matter is 
resolved by granting the full benefits 
sought, or by the veteran's withdrawal of 
the notice of disagreement.  If, and only 
if, the veteran files a timely 
substantive appeal as to the retroflexed 
uterus issue should the issue be returned 
to the Board.

2.  Readjudicate the remaining initial 
rating issues on appeal in light of all 
information and evidence received, 
including the evidence received since 
issuance of the November 2006 and May 
2007 supplemental statements of the case 
(SSOCs).  If any benefit sought is not 
granted, furnish the veteran and her 
representative with a SSOC and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.  The claims pertaining to 
the spine should be considered under both 
the old and new rating criteria.  
Additionally, for every claim on appeal, 
the evidence since the award of service 
connection should be addressed in 
accordance with Fenderson.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until she is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

